—Judgments, Supreme Court, New York County (Laura Drager, J.), rendered February 5, 1996, convicting defendant, upon his pleas of guilty, of attempted criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 4 to 8 years, unanimously modified, on the law, to *23reduce the sentence on the conviction for attempted criminal sale of a controlled substance in the third degree to a term of 22/s to 8 years, and otherwise affirmed.
As the People correctly concede, defendant was improperly sentenced as a second felony offender on his conviction for attempted criminal sale of a controlled substance in the third degree. Accordingly, we modify the sentence to 22/s to 8 years. We decline to make any further reduction of defendant’s sentence. Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.